Brooke, J.
(after stating the facts). There are some 29 assignments of error which we find it unnecessary to consider at large.
It is elementary that a judgment against several defendants may only be had where all the defendants are jointly liable upon the cause of action. This record signally fails to show any joint liability of the three corporate defendants with each other or with the individual defendant. It is obvious that plaintiff rendered her services sometimes to one corporation and sometimes to another, and perhaps sometimes to the individual defendant. In endeavoring to collect her accounts she must be able to show to which corporation she extended the credit, or such an undertaking on behalf of the individual defendant to pay for all services rendered as would satisfy the statute of frauds.
*738The circuit judge charged that the jury might split their verdict, finding one defendant liable for a certain amount and another defendant liable for a certain other amount according to the admissions made on behalf of the several defendants or as the testimony might disclose. In this the learned circuit judge was in error. We know of no practice which would permit a jury in an action of debt to render several verdicts upon which could be based several judgments.
The judgment is reversed, and a new trial granted, with costs.
Kuhn, C. J., and Stone, Ostrander, Bird, Moore, and Steere, JJ., concurred. Person, J., did not sit.